[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                          NOVEMBER 13, 2007
                              No. 07-10993                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                 D. C. Docket No. 06-00365-CR-T-27-TBM

UNITED STATES OF AMERICA,


                                                  Plaintiff-Appellee,

                                   versus

JOEL VIVAS-MORENO,

                                                   Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                            (November 13, 2007)

Before CARNES, BARKETT and HULL, Circuit Judges.

PER CURIAM:

     Joel Vivas-Moreno appeals his 135-month sentence imposed after he pled
guilty to conspiracy to possess with intent to distribute 5 kilograms or more of

cocaine while on board a vessel subject to the jurisdiction of the United States, in

violation of 46 U.S.C. App. § 1903(a), (g), (j),1 and 21 U.S.C. § 960(b)(1)(B)(ii),

and possession with intent to distribute 5 kilograms or more of cocaine while on

board a vessel subject to the jurisdiction of the United States, in violation of 46

U.S.C. App. § 1903(a) and (g), 18 U.S.C. § 2, and 21 U.S.C. § 960(b)(1)(B)(ii).

On August 24, 2006, the United States Coast Guard (“USCG”) boarded the Frutos

del Mar, a Colombian fishing vessel, in international waters. The USCG arrested

Vivas-Moreno, one of the eight crew members, after discovering 105 bales of

cocaine, weighing approximately 2,500 kilograms.

       On appeal, Vivas-Moreno argues that he should have received a minor-role

reduction. He argues that there was no evidence that he owned, sold, or distributed

the drugs. Therefore, he argues that his role was minor in comparison to the

organization behind the production and distribution of the cocaine. He claims that

he was a simple deck hand who did nothing more than follow supervisory

directions to load and offload cocaine bales. He further contends that the district

court should have considered that he did not (1) own the drugs, (2) package the



       1
       The appendix to Title 46 containing the subject provisions was repealed effective
October 6, 2006 and was reenacted as 46 U.S.C. §§ 70503 and 70506, with no relevant changes.
See Pub. L. No. 109-134, 120 Stat. 1485 (2006).

                                              2
drugs, (3) purify the drugs, (4) book the vessel, (5) plan the trip, or (6) deliver the

product.

       The district court’s determination of a defendant’s role in the offense is a

finding of fact that we review for clear error. United States v. Rodriguez De

Varon, 175 F.3d 930, 937 (11th Cir. 1999) (en banc).

        The Guidelines provide for a downward adjustment of two to four levels

based on a defendant’s mitigating role in an offense. U.S.S.G. § 3B1.2. There is a

“range of adjustments for a defendant who plays a part in committing the offense

that makes him substantially less culpable than the average participant.” U.S.S.G.

§ 3B1.2 cmt. n.3(A). A four-level reduction for a minimal participant is warranted

for “defendants who are plainly among the least culpable . . . of a group.” U.S.S.G.

§ 3B1.2(a) cmt. n.4. A two-level reduction for a minor role is appropriate for a

defendant “who is less culpable than most other participants, but whose role could

not be described as minimal.” U.S.S.G. § 3B1.2(b) cmt. n.5. In Rodriguez De

Varon, 175 F.3d at 940-45, we established a two-part test to determine whether a

mitigating-role reduction is appropriate. The first prong is the defendant’s role in

the relevant conduct, and the second is the defendant’s role compared to other

participants in the relevant conduct. Id. at 940.

      The district court did not clearly err in determining that Vivas-Moreno failed



                                            3
to qualify for a minor-role reduction under § 3B1.2. Because Vivas-Moreno’s

relevant conduct was limited to the amount of drugs he was helping to import, the

district court legitimately concluded that his role was not minor in relation to his

relevant conduct. In addition, the quantity of drugs involved in this case,

approximately 2,500 kilograms, weighed heavily against granting a minor-role

reduction.

      The other identifiable participants in this case, a captain and six crew

members, engaged in the same conduct as Vivas-Moreno. Vivas-Moreno failed to

offer any evidence that he played a smaller role than the other six crew members.

Furthermore, the fact that Vivas-Moreno may have played a lesser role than the

captain does not entitle him to a minor-role reduction as, in some cases, there are

no minor participants. Finally, Vivas-Moreno’s focus on unidentified individuals

in the greater criminal scheme is irrelevant for purposes of assessing Vivas-

Moreno’s role vis-a-vis the other participants in the relevant conduct.

Accordingly, the district court did not clearly err in denying Vivas-Moreno a

minor-role reduction, and we affirm the sentence.

      AFFIRMED.




                                           4